EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher J. Maier on 30 September 2021.

The application has been amended as follows: 
	in claim 5, the phrase "disposed on" on line 9 of the claim has been replaced with the phrase --in directed contact with--.

Terminal Disclaimer
The terminal disclaimer filed on 20 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/610,220 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a roll (and method of producing the roll) comprising a tubular core and a laminate wound around the core.  The laminate comprises, in order in a laminating direction: a process film, a surface coat layer, a substrate layer, an adhesive layer, and a release liner.  The process film is formed from at least one of polyethylene terephthalate, polyolefin, and polyvinyl chloride.  The surface coat layer is formed from a fluorine resin.  The release liner is formed from polyethylene terephthalate and in directed contact with the adhesive layer.  The core is formed from acrylonitrile-butadiene-styrene copolymer resin or polypropylene.
	Johnson et al. represent the closest prior art.  However, in view of the amendment to independent claim 5 requiring the release layer to be in directed contact with the adhesive layer, the examiner agrees with the applicant (see lines 6-19 on page 5 in the reply filed 20 July 2021) that Johnson et al., alone or in combination with Ho and/or Sakamoto) does not teach or fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787